Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s Response
	In Applicant’s Response dated 8/3/22, the Applicant amended and argued claims 1, 4, 6, 7, 9, 12, 14, 16, 19, 20, previously rejected in the Office Action dated 8/3/22.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 7-9, 12, 15, 16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liang et al., United States Patent Publication 2009/0144609 A1 (hereinafter “Liang”), in view of Salama, United States Patent Publication 2013/0145241, in further view of Pepper et al., United States Patent Publication 2014/0115527 (hereinafter “Pepper”), Rodriguez, United States Patent No. 7743323 and Petrou et al, United States Patent Publication 20100281034 (hereinafter “Petrou”).
Claim 1:
	Liang discloses:
identifying an entity referenced in a document, wherein the entity is identified using a first word or phrase located in a first portion of the document, wherein identifying the entity comprises (see paragraphs [0014] and [0015]). Liang teaches identifying entities references in a document wherein the entity is identified using a first word or phrase located in a first portion of the document:
(i) executing a natural-language-processing algorithm that identifies entities in the document including the entity (see paragraphs [0013] and [0014]). Liang teaches executing a natural language processing algorithm that identifies entities,
(ii) accessing a feature ontology, wherein the feature ontology comprises a mapping between a plurality of entities identified by the natural-language-processing algorithm and a plurality of classifications for the entities (see paragraphs [0092]-[0093]). Liang teaches accessing a feature ontology comprising a mapping between entities identified and classifications for the entities, 
wherein the feature ontology includes a character class that maps character entities to corresponding character references in the document (see paragraphs [0066]-[0068]). Liang teaches the feature ontology includes a character class that maps character entities to character references,
a setting class that maps setting entities to corresponding setting references in the document (see paragraphs [00166]-[0167]). Liang teaches mapping setting entities to corresponding setting references in the document, and 
an emotion class that maps intangible emotion entities to a corresponding emotional state reference in the document (see paragraphs [0143]-[0163]). Liang teaches an emotion class that maps features to references. Liang teaches features can includes adjectives, verbs, etc. and can be manually assigned with training data to identify emotions and assign corresponding emotion references, and 
(iii) modifying the feature ontology to include the entity (see paragraphs [0083]-[0085]). Liang teaches modifying the feature ontology to include the entity. Liang also teaches matching the entity with a role, determining a profile for the entity and automatically constructing classifiers based on the labeled training data; 
determining that a second word or phrase in a second portion of the document refers to the entity (see paragraph [0034]). Liang teaches determining an entities can have coreferences such as Will Smith having he, or smith being linked together so that they identify the same entity. 
classifying the entity; classifying an additional entity reference in the document (see paragraph [0142]). Liang teaches classifying entities with different classifications;
retrieving, from the feature ontology, an additional multimedia asset associated with the additional entity (see paragraph [0110]). Liang teaches retrieving an additional multimedia asset associated with the additional entity such as related costars or movie titles. 
	
Liang fails to expressly disclose associating a multimedia assets with the entities and displaying the multimedia with the document. 

 Salama discloses:
associating the entity with a multimedia asset (see paragraph [0037]). Salama teaches associating the keywords with related multimedia; 
generating a layout for the second portion of the document based on determining that the second word or phrase refers to the entity and retrieving the multimedia asset via the feature ontology, wherein the layout includes the multimedia asset associated with the entity (see paragraphs [0035]-[0039] and figure 8). Salama teaches generating a layout with text corresponding to the retrieved multimedia data and the multimedia data on the same display. Salama also teaches generating a layout for the displayable portion; and
rendering the layout with the second portion of the document for display (see paragraphs [0035]-[0039] and figure 8). Rendering the text and multimedia retrieved so when the eBook is loaded it displays the multimedia content.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Liang to include automatically augmenting text with multimedia content for the purpose of efficiently promoting better understanding of contents by using illustrations, as taught by Salama.

Liang and Salama fail to expressly disclose identifying n-grams in the document.

	Pepper discloses:
wherein the natural-language-processing algorithm comprises identifying an n-gram in the document corresponding to the entity, wherein the n-gram comprises a contiguous sequence of n items from the document, and -wherein identifying the n-gram comprises: splitting the text into token elements (see paragraph [0099]). Pepper  teaches splitting the text into token elements by converting all characters to lower case then breaking at punctuations or allowing the user to specify rules on how to split the raw data.
applying, to the token element, n-gram extraction (see paragraph [0099]). Pepper teaches apply the rules to extract n-grams;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Liang and Salama to include splitting the text into n-grams for the purpose of efficiently identifying n-grams by user specified rules, as taught by Pepper.

	Rodriguez discloses:
based on classifying the entity, positioning the multimedia asset associated with the entity at a first position in the layout (see column 4 lines 31 – 56). Rodriguez teaches based on the classification of each object, positioning the multimedia at a first position in the layout; and
positioning the additional multimedia asset associated with the additional entity at a second position in the layout (see column 3 lines 21-62 and col 4 lines 31 – 56). Rodriguez teaches based on the classification of each object, positioning the multimedia at a second position in the layout.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Liang, Salama and Pepper to include positioning multimedia in layouts based on assigned classifications for the purpose of efficiently displaying multiple types of multimedia, as taught by Rodriguez.

Liang, Salama, Pepper and Rodriguez fail to expressly disclose classifying entities as antagonist, protagonist and displaying based on the classifications. 

	Petrou discloses:
classifying the entity as a protagonist (see paragraphs [0065] and [0066]). Petrou teaches classifying the entity based on the determination of the utility of the entity and the importance of the entity within the document;
classifying an additional entity as the antagonist (see paragraphs [0065] and [0066]). Petrou teaches classifying the entity based on the determination of the utility of the entity and the importance of the entity within the document;
based on the classifying the entity as the protagonist and the additional entity as the antagonist, positioning the multimedia asset associated with entity at a first position in the layout (see paragraph [0062] and [0072]). Petrou teaches based on the classifications and importance of the characters, positioning the entities on the document in a way to enhance the comprehension of the entities. It would be obvious for one to design a style to be face to face.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Liang, Salama, Pepper  and Rodriquez to include classifying entities on their utilities such as protagonist, antagonist and displaying based on the classification for the purpose of efficiently determining and displaying important entities, as taught by Petrou.

Claim 4:
	Salama discloses:
wherein the entity comprises a plurality of entities referenced in the document and the multimedia asset comprising a plurality of multimedia assets (see paragraphs [0036]-[0038]). Salama teaches having a plurality of keywords extracted each at least one multimedia asset or a plurality of multimedia assets. Salama also teaches if the user does not like the retrieved multimedia, a user can delete and get the next best match.
wherein associating the entity with the multimedia asset comprises associating each of the plurality of entities with a respective one of the plurality of entities with a respective one of the plurality of multimedia assets (see paragraphs [0036]-[0038], [0043]). Salama teaches having a plurality of keywords extracted each at least one multimedia asset or a plurality of multimedia assets. Salama also teaches if the user does not like the retrieved multimedia, a user can delete and get the next best match.
wherein the operation further comprises identifying, for each entity from the plurality of entities, a respective portion of the document referencing the first entity (see paragraph [0037]). Salama teaches identifying the portion of the text with the referenced entity; and
generating a navigation interface comprising the multimedia assets associated with the plurality of entities, wherein each of the multimedia assets included in the navigation interface is configured to receive input representing a command to navigate to a respective portion of the document referencing a respective entity associated with the multimedia asset (see paragraphs [0037]-[0038]). Salama teaches having the multimedia be displaying with corresponding portion of the text it’s associated with. Salama also teaches being able to navigate between the text and the multimedia displayed. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Liang to include automatically augmenting text with multimedia content for the purpose of efficiently promoting better understanding of contents by using illustrations, as taught by Salama.

Claim 6:
	Liang discloses:
wherein the additional entity is identified using a third word or phrase in the document that is different from the first word or phrase or the second word or phrase (see paragraphs [0034]). Liang teaches recognizing different terms referring to the same entity including different names such as coreferences. He, Smith, Will Smith, all related to the same entity Will Smith;

Claim 7:
Liang discloses:
determining a frequency with which the entity is referenced in the document; generating, based on the frequency, analytics describing the document and providing an interface including the analytics (see paragraphs [0169]-[0172]). Liang teaches assigning a ranking based on a frequency of the entities referenced in the document. Liang also teaches an inverse document frequency which ranked the most frequent or most common entities with lower rankings. Liang display some of the analytics to the user;

Liang fails to expressly disclose associating multimedia assets with entities within the document. 

	Salama discloses:
wherein the entity comprises a plurality of entities referenced in the document and the multimedia asset comprises a plurality of multimedia assets (see paragraphs [0036]-[0038]). Salama teaches having a plurality of keywords extracted each at least one multimedia asset or a plurality of multimedia assets. Salama also teaches if the user does not like the retrieved multimedia, a user can delete and get the next best match.
wherein associating the entity with the multimedia asset comprises associating each of the plurality of entities with a respective one of the plurality of multimedia assets (see paragraphs [0036]-[0038], [0043]). Salama teaches having a plurality of keywords extracted each at least one multimedia asset or a plurality of multimedia assets. Salama also teaches if the user does not like the retrieved multimedia, a user can delete and get the next best match.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Liang to include automatically augmenting text with multimedia content for the purpose of efficiently promoting better understanding of contents by using illustrations, as taught by Salama.

Claim 8:
Liang fails to expressly disclose rendering to an electronic book. 

Salama discloses:
wherein the document comprises an electronic book and wherein the layout is rendered for display by an electronic book reader application (see paragraph [0030]). Salama teaches an electronic book and an electronic book reader to be used for display. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Liang to include automatically augmenting text with multimedia content for the purpose of efficiently promoting better understanding of contents by using illustrations, as taught by Salama.

Claim 9:
	Liang and Salama discloses the limitations of Claim 9 in Claim 1 including:

	Liang discloses:
one or more processing devices (see paragraphs [0021] and [0022]). Liang teaches one or more processing devices;
a non-transitory computer-readable medium communicatively coupled to the one or more processing devices (see paragraph [0191]). Liang teaches a non-transitory computer readable medium couple to the processor;

Claims 12, 14, 15:
	Although Claims 12, 14 and 15 are system claims, they are interpreted and rejected for the same reasons as the methods of Claims 4, 6 and 7. 

Claims 16, 19, 20:
	Although Claims 16, 19 and 20 are non-transitory computer readable medium claims, they are interpreted and rejected for the same reasons as the method of Claims 1, 4 and 6. 

Claims 2, 3, 10, 11, 17, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liang, in view of Salama, Pepper and Rodriguez, in further view of Dehlinger et al., United States Patent No 7386442 B2 (hereinafter “Dehlinger”).
Claim 2:
	Liang, Salama, Pepper and Rodriguez fail to expressly disclose identifying n-grams in the document.

	Dehlinger discloses:
wherein identifying the n-gram further comprises: converting the text in the document to a root form of the text (see column 14 lines 54–60 and column 15 lines 14-35). Dehlinger teaches identifying the root words of the words in the document;
removing, from the text, at least one of (i) an article or (ii) a preposition (see column 14 lines 61 – column 15 line 13). Dehlinger teaches removing generic words such as prepositions from the text during parsing algorithm;
applying, to the token element, at least one of segmentation or part-of-speech tagging (see column 17 lines 25-34) Dehlinger teaches applying an algorithm that sets n for word pairs; and
modifying the feature ontology to include the n-gram corresponding to the entity (see column 17 lines 35-40). Dehlinger teaches modifying the database to include the word pairs.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Liang, Salama, Pepper and Rodriguez to include identifying n-grams for the text of the document for the purpose of efficiently identifying meaningful terms of document, as taught by Dehlinger.

Claim 3:
	Liang, Salama, Pepper and Rodriguez fail to expressly disclose identifying n-grams in the document.

	Dehlinger discloses:
wherein converting the text in the document to the root form of the text comprises at least one of (i) converting a plural form of the text to a singular form of the text or (ii) converting a possessive version of the text to a non-possessive version of the text (see column 15 lines 14-35). Dehlinger teaches converting text to the root form by converting a plural form of the text to a singular form of the text.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Liang, Salama, Pepper and Rodriguez to include identifying n-grams for the text of the document for the purpose of efficiently identifying meaningful terms of document, as taught by Dehlinger.

Claims 10, 11:
	Although Claims 10 and 11 are system claims, they are interpreted and rejected for the same reasons as the methods of Claims 2 and 3. 

Claims 17, 18:
	Although Claims 17 and 18 are non-transitory computer readable medium claim they are interpreted and rejected for the same reasons as the method of Claims 2 and 3.

Claims 5 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liang, Salama, Pepper and Rodriguez, in view of Randall, United States Patent Publication 2010/0064007.
Claim 5:
	Liang, Salama, Pepper and Rodriguez fail to expressly disclose identifying a virtual community associated with the document and requesting multimedia.

	Randall discloses:
identifying a virtual community of clients to which the document is accessible (see paragraph [0052]). Randall teaches a user identifying a virtual community associated with a webpage document;
generating a request to identify the multimedia asset (see paragraph [0053]). Randall teaches based on the location generate a request to obtain content associated with the virtual community; and
providing the request to a client in the virtual community (see paragraphs [0105] and [0106]). Randall providing a request for content to the users of the virtual community.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Liang, Salama, Pepper and Rodriguez to include request additional content from users of a virtual community for the purpose of efficiently obtaining additional or supplemental information related to an entity, as taught by Kunz. 
	
Claim 13:
	Although Claim 13 is a system claim, it is interpreted and rejected for the same reasons as the method of Claim 5. 

Response to Arguments
	Applicant's arguments filed 8/3/22 have been fully considered but they are not persuasive. 
Claims 1, 9, 16: 
	Applicant argues The combination of Rodriguez, Liang, Salama and Pepper does not teach or suggest positioning multimedia assets facing each other within a layout based on a protagonist-antagonist relationship of entities represented by the multimedia assets. 
	The Examiner agrees. 
	The Examiner introduced new art by Petrou that teaches entities mentioned in the book are presented in a style selected to enhance comprehension and utility. Petrou teaches initially determining the important entities in the book by calculating an importance score and also determining a utility of the entities by determining characteristics about the entity (see paragraphs [0010] and [0011]). Characteristics can be things that would classify an entity as an antagonist or protagonist. 
Petrou also teaches based on the classifications and importance of the characters, positioning the entities on the document in a way to enhance the comprehension of the entities (see paragraph [0062] and [0072]). It would be obvious for one to design a style to be face to face. Thus, Petrou in combination in the previous prior arts used, disclose the limitations of the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley  can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/           Examiner, Art Unit 2176                                                                                                                                                                                             	9/10/22